Exhibit 99.2 Unaudited Financial and Other Statistical Information for the Three and Six Month Periods Ended August 31, 2009 and Guidance for Fiscal Year 2010 AZZ incorporated Consolidated Statements of Income (unaudited) Three Months Ended August 31, 2009 Six Months Ended August 31, 2009 Net Sales $ $ Cost of Sales Selling, General and Administrative Interest Expense Net (Gain) Loss on Sale of Property,Plant and Equipment, and Insurance Proceeds ) ) Other (Income) Expense, Net ) ) Income Before Income Taxes Income Tax Expense Net Income $ $ Income Per Share: Basic $ $ Diluted $ $ EX 99.2 -Page 1 Exhibit 99.2 AZZ incorporated Consolidated Balance Sheet (unaudited) Assets: Period Ended August 31, 2009 Current assets: Cash and cash equivalents $ Accounts receivable Allowance for doubtful accounts ) Inventories Costs and estimated earnings in excess ofbillings on uncompleted contracts Deferred income taxes Prepaid expenses and other Total current assets Net property, plant, and equipment Goodwill, less accumulated amortization Intangibles and Other Assets $ Liabilities and Shareholders’ Equity: Current liabilities: Accounts payable $ Accrued liabilities Total current liabilities Long-term debt due after one year Deferred income taxes Shareholders’ equity $ EX 99.2 -Page 2 Exhibit 99.2 AZZ incorporated Condensed Consolidated Statement of Cash Flows (unaudited) Period Ended August 31, 2009 Net cash provide by operating activities $ Net cash used in investing activities ) Net cash provided by (used in) financing activities Net (decrease) increase in cash and cash equivalents Effect of exchange rate changes on cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ EX 99.2 -Page 3 Exhibit 99.2 AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands) Information regarding operations and assets by segment is as follows: Three Months Ended August 31, 2009 Six Months Ended August 31, 2009 Net sales: Electrical and Industrial Products $ $ Galvanizing Services Segment operating income (a): Electrical and Industrial Products Galvanizing Services General corporate expenses (b) Interest expense Other (income) expense, net (c) ) ) Income Before Taxes $ $ Total assets: Electrical and Industrial Products $ $ Galvanizing Services Corporate $ $ (a) Segment operating income consists of net sales less cost of sales, specifically identifiable general and administrative expenses, specifically identifiable selling expenses and other income and expense items that are specifically identifiable to a segment. (b) General corporate expense consists of selling, general and administrative expense that are not specifically identifiable to a segment. (c) Other (income) expense, net includes gains and losses on sale of property, plant and equipment and other (income) expense not specifically identifiable to a segment. EX 99.2 -Page 4 Exhibit 99.2 AZZ incorporated Financial and Other Statistical Information (unaudited) ($ in Thousands except per share amount) Actual Year to Date August 31, 2009 Projected Year Ended
